Citation Nr: 1342609	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-45 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating greater than 10 percent for Graves' disease and hyperthyroidism.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1989 to May 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction in the case currently rests with the RO in New York, New York.  

In November 2011, the Veteran testified before the undersigned at a personal hearing.  At this hearing, the undersigned specifically determined that the issue currently on appeal is one for a higher initial rating, stemming from the original grant of service connection for Graves' disease and hyperthyroidism in the above-referenced August 2005 rating decision.

The Veteran has recently filed a service-connection claim for a low back disability, and an increased rating claim for a right knee disability.  See the Veteran's August 24, 2012 Fully Developed Claim.  As these claims have yet to be adjudicated, they are referred to the AOJ at this time for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

At the November 2011 hearing, the Veteran indicated that she receives treatment for her Graves' disease and hyperthyroidism at VA's medical facilities in Brooklyn, New York "almost every six weeks," and competently testified to potentially worsening Graves' disease symptomatology (increased fatigue) since the date of her last VA examination in June 2011.  Because the record only includes VA treatment reports dating through August 2011, and because the Veteran's claimed symptoms of fatigue were not noted at the June 2011 VA examination, but in fact were specifically identified as nonexistent, remand is required so that VA can obtain updated VA medical records and schedule a more current VA examination.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all VA treatment records relevant to the Veteran's treatment for Graves' disease and hyperthyroidism dated from August 2011 to the present day, to include those specifically identified by the Veteran from VA's medical facilities in Brooklyn, NY.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining the above records, schedule the Veteran for a VA endocrinology examination to determine the current nature and severity of her service-connected Graves' disease and hyperthyroidism.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's disabilities should be reported in detail.  In particular, the examiner should specifically indicate whether the Veteran's disabilities manifest in tachycardia, tremor, increased pulse pressure or blood pressure, emotional instability, fatigability, thyroid enlargement, eye involvement, muscular weakness, loss of weight, and/or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  A report should be prepared and associated with the claims file.

3.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, in whole or in part, then the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



